In a proceeding pursuant to CPLR article 78 to review the termination of the petitioners’ employment with the Nassau County District Attorney’s Office, Denis Dillon, Thomas Gulotta, the Nassau County Civil Service Commission, and the County of Nassau appeal from an order of the Supreme Court, Nassau County (Burke, J.), dated November 29, 2001, which denied their motion for leave to renew their prior motion to vacate an order of the same court dated April 14, 2000, which was denied in an order of the same court dated December 8, 2000, and to vacate an interlocutory judgment dated March 27, 2001. Justice Smith has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of the decision and order of this Court in Matter of Calabritto v Dillon (309 AD2d 744 [2003] [decided herewith]). Smith, J.P., Friedmann, Luciano and Townes, JJ., concur.